I disagree with the majority's conclusion that Heritage and Engine Works failed to demonstrate a genuine issue of material fact in opposition to Valley City's motion for summary judgment. The evidence submitted by Valley City was vague, at best, regarding whether there was any agreement about the furnace maintenance between Valley City and its tenant, Servpro. Valley City's property manager testified only that she did not know whether Valley City had any agreement with Servpro. In response, Heritage and Engine Works submitted the deposition testimony of Valley City's owner that he thought that he had the duty to maintain the furnace and had in fact inspected the furnace on occasion. The owner of Servpro also testified that she believed that Valley City had the duty to maintain and repair the furnace. Because the evidence on this issue was disputed, the trial court erred in concluding, as a matter of law, that there was no agreement between Valley City and Servpro.
For this reason, I respectfully dissent from the majority's disposition of Heritage and Engine Works' fourth assignment of error.  I concur with the remainder of the opinion.